Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions.
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on June 30, 2021 has been entered.
RESPONSE TO AMENDMENTS
This Non-Final Office action is responsive to the Request for Continued Examination filed on June 30, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1–15 are now canceled.
New claims 16–19 are now added.
Claims 16–19 are pending in the application. 
All previous grounds of rejection are hereby withdrawn, and new grounds of rejection are presented herein. Accordingly, the Applicant’s arguments are no longer relevant to the current grounds of rejection.
At the end of the Response, the Applicant requests a telephonic interview if the next Office action is anything other than a notice of allowance:
In view of the remarks set forth above, this application is believed to be in condition for allowance which action is respectfully requested. However, if for any reason the Examiner should consider this application not to be in condition for allowance, the Examiner is respectfully requested to telephone the undersigned attorney at the number listed below prior to issuing a further Action.
(Response 7) (emphasis added).
Since every pending claim stands rejected over the prior art, the Applicants’ request for a notice of allowance is respectfully denied. Likewise, the request for an interview (quoted above) is also denied, given the Applicant had not yet read the present Office action at the time of the request, and therefore, there are no issues to develop or clarify. See MPEP § 713 (“An interview should be granted when the nature of the case is such that the interview serves to develop or clarify outstanding issues in an application”).
CLAIM OBJECTIONS
The Office objects to claim 16 for having the following informalities:
determining the subsequent touch point intersects with the determination region of the selected icon.”
Second, the placement of the last wherein clause (“wherein the second icon is included in the subset of the plurality of icons if the decision region of the first icon intersects with the selection region even if a distance of the first icon from the touch point is greater than the predetermined radius”) is unclear, because this clause further limits a step that occurs much earlier in the claimed method, yet it is recited after several intervening steps occur.
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 16–19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16
(1) The specification fails to disclose “the second icon is included in the subset of the plurality of icons if the decision region of the first icon intersects with the selection region even if a distance of the first icon from the touch point is greater than the predetermined radius.” Claim 16 is new, the Applicant has not pointed to any part of the specification for support, nor does the specification appear to explicitly disclose this limitation.
At best, the specification merely discloses that the first icon is included in the subset of the plurality of icons if the decision region of the first icon intersects with the selection region even if a distance of the first icon from the touch point is greater than the predetermined radius. 
(2) The specification fails to provide adequate support for the negative limitation of “wherein the decision regions . . . are not displayed on the display.”
In order to comply with the written description requirement, “[n]egative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation.” Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F. 3d 1344, 1351 (Fed. Cir. 2012). The “reason to exclude” can be as simple as merely providing a list of alternative features, but such “alternative features” must be positively recited in the written description. Inphi Corp. v. Netlist, Inc., 805 F. 3d 1350, 1357 (Fed. Cir. 2015).
In this case, the written description is totally silent on the question of whether or not the decision regions are displayed. Contrast with the selection region, whose display is explicitly disclosed as optional. (Cf. Spec. ¶ 32 (last sentence)). However, 
Claims 17–19
Claims 17–19 incorporate the new matter of their parent claim 16 by reference, see 35 U.S.C. § 112, fourth paragraph, and are therefore rejected for the same reasons.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16–19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 16
Claim 16 lacks antecedent basis for “the selection region of each icon.”  Icons only have “decision regions,” and the so-called “selection region” is only claimed for the touch point, not the icons.
Claims 17 and 18
Claims 17 and 18 each incorporate the indefinite limitation of their parent claim by reference, and are therefore indefinite for at least that reason.
Claim 19
Claim 19 is indefinite for two reasons. First, claim 19 is at least indefinite because it inherits the indefinite limitation of claim 16 identified in the rejection of claim 16 above.
Second, independent from the foregoing reason, claim 19 is indefinite because it requires both a broad limitation and a narrow limitation for the same structure. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 19 incorporates the narrower recitation of “circle” from claim 16 by reference, which is narrower than the generic “pattern” described in claim 19, making the shape of the decision region in claim 19 unclear—i.e., whether it is inclusive of all patterns, or if it can only be a circle. 
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
I.	LAFFEY, HAN, AND GUNAWARDANA TEACH CLAIMS 16–18.
Claims 16–18 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0007017 A1 (“Laffey”) in view of U.S. Patent Application Publication No. 204/0243306 A1 
Claim 16
Laffey teaches:
A method for varying icons, the method comprising:
“Now, with reference to FIGS. 9 and 10, we will describe a process implemented by the present invention in conjunction with the flowcharts of these figures.” Laffey ¶ 28.
displaying, on a display, a plurality of icons in a display image at initial positions, 
“FIG. 9 is a flowchart showing the development of a process according to the present invention for distinguishing between closely spaced icons in a high icon density region of a display screen.” Laffey ¶ 28; see also Laffey FIG. 2.
wherein each icon is assigned a decision region surrounding the icon, 
“A routine is set up for providing a halo enclosing each of the icons on the screen at a predetermined distance from the icon perimeter, step 92.” Laffey ¶ 28. 
wherein a size of a decision region of a first icon is larger than a size of a decision region of a second icon, 
“This distance is said to be predeterminable,” but, “subject to the icon size relative to the screen size, the user may be provided with interactive means to adjust or tailor this distance to suit his individual needs.” Laffey ¶ 23. Laffey therefore at least suggests that the sizes of the icons’ decision regions may be different, depending on the icons’ respective sizes. Moreover, as will be discussed below, having icons with differently sized decision regions was known and taught in other references prior to the claimed invention.
and wherein each decision region is a circle centered at a corresponding icon;
See, e.g., “Halo, n.” Merriam-Webster, <http://www.merriam-webster.com/dictionary/halo> (accessed June 09, 2016); “halo, n.” OED Online, < http://www.oed.com/view/Entry/83623> (accessed June 09, 2016). Moreover, the squares in Laffey’s drawings are merely “simplified . . . for illustration.” Therefore, the Examiner finds that Laffey’s use of the word “halo” at least suggests to one of ordinary skill in the art that the decision regions may be circles, if not explicitly disclosing the same.
acquiring a 
Continuing with the method, “a routine is provided for tracking cursor movements between points on a display screen, step 90,” and “for tracking cursor positions on the display screen, step 91.” Laffey ¶ 28.
determining a selection region surrounding the touch point, 
“[A] halo surrounding the point of the cursor which may be determined by a distance somewhat different from that of the icon halo distance.” Laffey ¶ 28. 
wherein the selection region is a circle having a predetermined radius;
“Cursor halo dimensions are described in detail in the above cross-referenced copending application Attorney Docket No. AUS9-2001-0336-US1.” Laffey ¶ 28. The so-called copending application Attorney Docket No. AUS9-2001-0336-US1 corresponds to U.S. Patent Application Publication No. 2003/0007015 A1 (“Laffey II”). There, Laffey II describes the dimensions “as a radius of a circular halo surrounding the tip of a moving cursor, i.e. halo 52 surrounding the point of cursor 50 or halo 53 surrounding the point of cursor 51.” Laffey II ¶ 24.
determining a subset of the plurality of icons to vary by determining if the decision region of each icon intersects with the selection region;

moving the subset of the plurality of icons from their initial positions to selection positions
“A routine is set up for temporarily moving all adjacent icons within the halo of an approached icon to screen positions outside of the halo, step 94.”
wherein the decision regions and the selection region are not displayed on the display, 
“The halos are shown as dashed lines because they are not visible. They just represent the minimum distance or spacing between icons necessary to distinguish between adjacent icons.” Laffey ¶ 23. The same is true for the halo surrounding the cursor. See Laffey FIGS. 2–5.
receiving a subsequent 
“A routine is set up, step 98, to enable the user to select each of the icons sequentially exposed.” Laffey ¶ 31. Nothing about this disclosure involves using a selection region to determine whether the icon is selected.
and wherein an intersection of the 
In order to select any icon, the user must necessarily move the point of input to the new location, where the icons have moved in steps 94 and 97 (i.e., as opposed to their original locations).

“[A] determination is made, step 104, as to whether the user has selected the icon. If Yes, step 116, the action represented by the icon is performed.” Laffey ¶ 31.
wherein the second icon is included in the subset of the plurality of icons if the decision region of the first icon intersects with the selection region even if a distance of the first icon from the touch point is greater than the predetermined radius.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). Therefore, in this case, the broadest reasonable interpretation of claim 16—a process claim—is that the claim does not require the step of including the second icon in the subset of the plurality of icons, because the condition precedent of “if the decision region of the first icon intersects with the selection region” has not been met. In other words, the claim does not explicitly require the decision region of the first icon to intersect with the selection region. The claim requires a subset of the plurality of icons to intersect with the selection region, but never specifies that the subset includes the first icon.
Laffey thus differs from the claimed invention in at least two respects: (1) Laffey is not explicit as to whether or not Laffey’s icons move to a “selection circle,” even if Laffey at least suggests the same; and (2) Laffey’s inputs are provided via a mouse, rather than a touch.
Regarding the first difference, Han teaches a method for varying icons, the method comprising: 
displaying, on a display, a plurality of icons in a display image at initial positions, 
As shown in FIG. 6B, a monitor 50 displays an image comprising “many POI icons 70” clustered in the center of the image, along with several other POI icons (not numbered) above and to the sides of the center. Han ¶ 49 and FIG. 6B.

“First, the user scrolls the map image and points the intersection by a cursor circle 71.” Han ¶ 48.
determining a selection region surrounding the 
“[T]he cursor circle 71 is a typical example for defining a region of attention.” Han ¶ 48. 
determining a subset of the plurality of icons to vary by determining if the decision region of each icon intersects with the selection region; 
“[T]he navigation system detects the several POI icons exist within the cursor circle 71 (region of attention).” Han ¶ 49.
moving the subset of the plurality of icons from their initial positions to selection positions 
Upon detecting the POI icons 70 exist within the cursor circle region 71, the navigation system “starts the POI shift (displacement) function,” wherein “the navigation system starts displacing the POI icons away from the center of the cursor (or other predefined region mark) 71 as shown in FIG. 6C.” Han ¶ 49. 
on a selection circle centered at the 
“The displaced (up-rooted) POI icons 75-79 are on the position rim 76,” Han ¶ 50, and as the drawing illustrates, the position rim 76 is indeed centered at the cursor circle 71. FIG. 6C.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to improve Laffey’s user interface by copying Han’s technique of spreading icons around a circle centered at an input point. One would have been motivated to combine Han with Laffey because with a circle, “no overlapping occurs in this situation,” Han ¶ 50, in contrast to Laffey’s technique, which requires a separate determination and processing at step 96 to handle situations where there is still overlap after moving the icons. See Laffey ¶ 30.

Gunawardana, however, teaches a method comprising:
displaying, on a display, a plurality of icons in a display image at initial positions, 
As shown in FIGS. 6–8 (among others), a UI rendering module 150 renders a UI comprising a plurality of virtual keys, buttons, or icons. Gunawardana ¶ 39. Notably, although claim 16 is broad enough to include a virtual keyboard, it should be understood that Gunawardana’s method is not limited to keyboard arrangements, and includes any embodiment where “the user presses, points at, or otherwise interacts with a button, key, or other control to make their selection,” irrespective of whether the arrangement is for an actual keyboard. Gunawardana ¶ 149. 
wherein each icon is assigned a decision region surrounding the icon, 
“In general, in the case of a soft or virtual keyboard (or other button or key-based UI), the hit target of each key or button corresponds to some physical region in proximity to each key that will return that key when some point within that physical region is touched or otherwise selected by the user.” Gunawardana ¶ 39.
wherein a size of a decision region of a first icon is larger than a size of a decision region of a second icon, 
“In various embodiments, ‘hit targets’ associated with the keys are expanded or contracted depending on the context.” Gunawardana ¶ 39. For instance, as shown in FIG. 6, the hit target 600 for the “S” key is larger than the hit target 610 for the “D” key. See Gunawardana ¶ 97 and FIG. 6.
acquiring a touch point inputted by a user on the display,
“[T]he digitizer outputs an (x, y) coordinate pair for each touch.” Gunawardana ¶ 58.
receiving a subsequent touch point on the display from the user for selecting an icon 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement either or both of Laffey and Han’s devices using a conventional touch screen digitizer, such as the one disclosed by Gunawardana. One would have been motivated to use a touch screen instead of a mouse because touch screens—particularly ones with the accuracy techniques taught by Gunawardana—“improve UI characteristics such as accuracy, usability, discoverability, etc.” Gunawardana ¶ 30.
Claim 17
Laffey, as combined with Han and Gunawardana, teaches the method for varying icons according to claim 16. 
Laffey does not explicitly disclose whether or not the size of the decision region of the first icon increases depending on a selection frequency of the first icon.
Gunawardana, however, teaches a method wherein 
the size of the decision region of the first icon increases depending on a selection frequency of the first icon.
“Given a language model and a touch model, hit target resizing is implemented by taking the keys typed so far k1, . . . , k-n-1 and the touch location xn to decide what the nth key typed was.” Gunawardana ¶ 61. In other words, the size of each hit target is based on the probability that the icon corresponding to each hit target will be the next intended touch location. This can be based on a selection frequency assigned to the icon, e.g., the boundary around the letter “U” may expand after typing 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to implement either or both of Laffey and Han’s devices using a conventional touch screen digitizer, such as the one disclosed by Gunawardana. One would have been motivated to use a touch screen instead of a mouse because touch screens—particularly ones with the accuracy techniques taught by Gunawardana—“improve UI characteristics such as accuracy, usability, discoverability, etc.” Gunawardana ¶ 30. 
Claim 18
Laffey, as combined with Han and Gunawardana, teaches the method for varying icons according to claim 16, but Laffey does not explicitly disclose whether or not a size of the decision region of each icon is determined based on an importance level of each icon.
Gunawardana, however, teaches a method wherein 
a size of the decision region of each icon is determined based on an importance level of each icon.
“Given a language model and a touch model, hit target resizing is implemented by taking the keys typed so far k1, . . . , k-n-1 and the touch location xn to decide what the nth key typed was.” Gunawardana ¶ 61. In other words, the size of each hit target is based on the probability that the icon corresponding to each hit target will be the next intended touch location. This can be based on a selection frequency assigned to the icon, e.g., the boundary around the letter “U” may expand after typing a “Q” because “U” is more frequently the next icon to be selected after a “Q” is selected. Gunawardana ¶ 53.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to implement either or both of Laffey and Han’s devices using a conventional touch screen digitizer, such as the one disclosed by Gunawardana. One would have been motivated to use a touch screen instead of a mouse because touch 
II.	LAFFEY, HAN, AND MIYAMOTO TEACH CLAIMS 16 AND 19.
Claims 16 and 19 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Laffey in view of Han, and further in view of U.S. Patent Application Publication No. 2005/0187023 A1 (“Miyamoto”).
Claim 16
Laffey teaches:
A method for varying icons, the method comprising:
“Now, with reference to FIGS. 9 and 10, we will describe a process implemented by the present invention in conjunction with the flowcharts of these figures.” Laffey ¶ 28.
displaying, on a display, a plurality of icons in a display image at initial positions, 
“FIG. 9 is a flowchart showing the development of a process according to the present invention for distinguishing between closely spaced icons in a high icon density region of a display screen.” Laffey ¶ 28; see also Laffey FIG. 2.
wherein each icon is assigned a decision region surrounding the icon, 
“A routine is set up for providing a halo enclosing each of the icons on the screen at a predetermined distance from the icon perimeter, step 92.” Laffey ¶ 28. 
wherein a size of a decision region of a first icon is larger than a size of a decision region of a second icon, 
“This distance is said to be predeterminable,” but, “subject to the icon size relative to the screen size, the user may be provided with interactive means to adjust or tailor this distance to suit his individual needs.” Laffey ¶ 23. Laffey therefore at least suggests that the sizes of the icons’ decision regions may be different, depending 
and wherein each decision region is a circle centered at a corresponding icon;
The regions surrounding each icon in Laffey is described as a “halo 54.” Laffey ¶¶ 22–23 and 25. The word halo typically refers to a disk or ring shape surrounding an object. See, e.g., “Halo, n.” Merriam-Webster, <http://www.merriam-webster.com/dictionary/halo> (accessed June 09, 2016); “halo, n.” OED Online, < http://www.oed.com/view/Entry/83623> (accessed June 09, 2016). Moreover, the squares in Laffey’s drawings are merely “simplified . . . for illustration.” Therefore, the Examiner finds that Laffey’s use of the word “halo” at least suggests to one of ordinary skill in the art that the decision regions may be circles, if not explicitly disclosing the same.
acquiring a 
Continuing with the method, “a routine is provided for tracking cursor movements between points on a display screen, step 90,” and “for tracking cursor positions on the display screen, step 91.” Laffey ¶ 28.
determining a selection region surrounding the touch point, 
“[A] halo surrounding the point of the cursor which may be determined by a distance somewhat different from that of the icon halo distance.” Laffey ¶ 28. 
wherein the selection region is a circle having a predetermined radius;
“Cursor halo dimensions are described in detail in the above cross-referenced copending application Attorney Docket No. AUS9-2001-0336-US1.” Laffey ¶ 28. The so-called copending application Attorney Docket No. AUS9-2001-0336-US1 corresponds to U.S. Patent Application Publication No. 2003/0007015 A1 (“Laffey II”). There, Laffey II describes the dimensions “as a radius of a circular halo 
determining a subset of the plurality of icons to vary by determining if the decision region of each icon intersects with the selection region;
“A routine is set up responsive to an approaching cursor coming near or entering an icon's halo for determining whether there are any other adjacent icons within the halo, step 93.” Laffey ¶ 28. Here, the term “near” “may be defined by a halo surrounding the point of the cursor which may be determined by a distance somewhat different from that of the icon halo distance.” Laffey ¶ 28.
moving the subset of the plurality of icons from their initial positions to selection positions
“A routine is set up for temporarily moving all adjacent icons within the halo of an approached icon to screen positions outside of the halo, step 94.”
wherein the decision regions and the selection region are not displayed on the display, 
“The halos are shown as dashed lines because they are not visible. They just represent the minimum distance or spacing between icons necessary to distinguish between adjacent icons.” Laffey ¶ 23. The same is true for the halo surrounding the cursor. See Laffey FIGS. 2–5.
receiving a subsequent 
“A routine is set up, step 98, to enable the user to select each of the icons sequentially exposed.” Laffey ¶ 31. Nothing about this disclosure involves using a selection region to determine whether the icon is selected.
and wherein an intersection of the 

and causing an action associated with the selected icon to be perform in response to the subsequent touch point, 
“[A] determination is made, step 104, as to whether the user has selected the icon. If Yes, step 116, the action represented by the icon is performed.” Laffey ¶ 31.
wherein the second icon is included in the subset of the plurality of icons if the decision region of the first icon intersects with the selection region even if a distance of the first icon from the touch point is greater than the predetermined radius.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). Therefore, in this case, the broadest reasonable interpretation of claim 16—a process claim—is that the claim does not require the step of including the second icon in the subset of the plurality of icons, because the condition precedent of “if the decision region of the first icon intersects with the selection region” has not been met. In other words, the claim does not explicitly require the decision region of the first icon to intersect with the selection region. The claim requires a subset of the plurality of icons to intersect with the selection region, but never specifies that the subset includes the first icon.
Laffey thus differs from the claimed invention in at least two respects: (1) Laffey is not explicit as to whether or not Laffey’s icons move to a “selection circle,” even if Laffey at least suggests the same; and (2) Laffey’s inputs are provided via a mouse, rather than a touch.
Regarding the first difference, Han teaches a method for varying icons, the method comprising: 
displaying, on a display, a plurality of icons in a display image at initial positions, 

acquiring a 
“First, the user scrolls the map image and points the intersection by a cursor circle 71.” Han ¶ 48.
determining a selection region surrounding the 
“[T]he cursor circle 71 is a typical example for defining a region of attention.” Han ¶ 48. 
determining a subset of the plurality of icons to vary by determining if the decision region of each icon intersects with the selection region; 
“[T]he navigation system detects the several POI icons exist within the cursor circle 71 (region of attention).” Han ¶ 49.
moving the subset of the plurality of icons from their initial positions to selection positions 
Upon detecting the POI icons 70 exist within the cursor circle region 71, the navigation system “starts the POI shift (displacement) function,” wherein “the navigation system starts displacing the POI icons away from the center of the cursor (or other predefined region mark) 71 as shown in FIG. 6C.” Han ¶ 49. 
on a selection circle centered at the 
“The displaced (up-rooted) POI icons 75-79 are on the position rim 76,” Han ¶ 50, and as the drawing illustrates, the position rim 76 is indeed centered at the cursor circle 71. FIG. 6C.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Laffey’s user interface by copying Han’s technique of spreading icons around a circle centered at an input point. One would have been motivated to combine Han with Laffey because with a circle, See Laffey ¶ 30.
As mentioned above, the only other difference between Laffey and the claimed invention is that the claimed invention uses touch inputs rather than a mouse input. Han differs from the claimed invention in the same way.
Miyamoto, however, teaches a method of selecting items displayed on a screen by acquiring touch points corresponding to the items: “In the input coordinate detecting step, when the player provides an input to the touch panel, input coordinates, indicative of a position of the input on the display screen, are detected. In the specified coordinate determining step, when display coordinates of any one of the target images, at the time of the input provided from the player onto the touch panel, and the input coordinates are within a predetermined range, it is determined that the target image has been specified by the player.” Miyamoto ¶ 8.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to substitute the mouse input in either of Laffey or Han’s systems with Miyamoto’s touch panel. The rationale for this conclusion is “that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field,” such a combination is obvious if it fails to “do more than yield a predictable result.” KSR Int’l Co v. Teleflex Inc., 550 US 398, 416 (2007) and MPEP § 2143(I)(B). In this case, there is a preponderance of evidence as to the following findings that lead to this conclusion.
(1) Laffey and Han contained a method which differed from the claimed method by the substitution of a mouse for a touch screen; 
(2) The substituted touch screen and its function of specifying the coordinates of a user’s touch input was known in the art. See Miyamoto ¶ 8.
(3) One of ordinary skill in the art could have substituted the mouse for the touch panel, and the results of the substitution would have been predictable because both the mouse and the touch screen provide the same exact data (i.e., input coordinates) to the computer.

Claim 19
Laffey, as combined with Han and Miyamoto, teaches the method for varying icons according to claim 16, but Laffey and Han do not appear to explicitly disclose taking into account the progress of a user in a video game.
Miyamoto, however, teaches a method wherein:
several different patterns are set for the decision region of the first icon, and wherein the pattern for the decision region of the first icon is switched according to a progress of the user in a video game.
“In a skill information storing step, at least one of the number of points represented by the specified coordinates, determined within a predetermined time, a distance between the point represented by the input coordinates and the point represented by the display coordinates, and a ratio of the points represented by the specified coordinates, determined with the predetermined time with respect to the number of inputs provided onto the touch panel within the predetermined time, is stored as skill information of the player. In the second changing step, at least one of a size, a number, a moving pattern, and a moving speed of each of the target images, to be displayed after the skill information is stored, is changed in accordance with the skill information.” Miyamoto ¶ 16.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to vary the patterns for deciding whether an icon has been selected, e.g., as taught in either of Laffey or Han’s disclosures, but according to a progress of the user in a video game, as taught by Miyamoto. One would have been motivated to copy Miyamoto’s technique of switching decision regions for icons according to a progress of a user in a video game because “[t]his makes it more difficult for the player to specify the target image at a desired position, thereby varying the degree of difficulty in the game and providing a more entertaining game.” Miyamoto ¶ 37.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142